                 Case 18-10894-MFW              Doc 538       Filed 12/07/18         Page 1 of 6


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELA\ryARE

In re:                                                         Chapter LL

BERTUCCI'S HOLDINGS, INC., et al.1                             Case No. L8-L0894       (MFW)

                             Debtors.                          (Jointly Administered)



           NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                   DECEMBER 11, 2018 AT L0:00 4.M.2 BEFORE THE
                        HONORABLE MARY F. WALRATH

CONTINUED MATTERS

1.        Application for Allowance and Payment of Administrative Expense Claim Pursuant to LL
          U.S.C. $$ 365(dX3), 503(bX1)(A) and 507(a)(2)by Iævin Properties, L.P. [D.I. 279,filed
           on June 1',20181

           Response      Deadline: October 30,2018        at 4:00 p.m.

           Resnonses Received:

           A.       Debtors' Limited Objection to Application for Allowance and Payment of
                    Administrative Expense Claim Pursuant to 11" U.S.C. $$ 365(d)(3), 503(b)(1XA)
                    and 507(a)(2)bV Lrvin Properties, L.P. [D.I.498, filed on October 30,2018]

           Related Documents:

           B.       Notice of Hearing lD.l. 434, filed on August 27,20181

           C.       Supplemental Support for Allowance and Payment of Administrative Expense
                    Claim pursuanr tõ 11 U.S.C. $$ 365(d)(3), 503(b)(1XA) and 507(a)(2) bv l¡vin
                    Properties, L.P. [D.I' 474,filed on Septembet 20,2018]

           Status: This matter is adjourned to the January t4,20L8 Omnibus Hearing by consent of
           both parties.




 t The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number, are:
 Bertucci's Holdings, lnc. (0243),Bertucci's Holdings, LLC (8034), Bertucci's Corporation (1266), Bertucci's, Inc.
 (7209), Two Ovens Restàuraní Corp. (4922), Bertucci's Restaurant Corp. (4750), Bertucci's of Anne Arundel
 òouniy, lnc. (4761),Bertucci's of Coìumbia, Inc. (4758), Bertucci's of Baltimore Counfy, Inc. (9001), Bertucci's of
 Bel Ali, Inc. (4751), and Bertucci's of White Marsh, Inc. (4760). The Debtors' corporate headquarters and the
 mailing address is 155 Otis Street, Northborough, Massachusetts 0L532.
 2                       telephonically at the hearing, please schedule your appearance with Courtcall prior to the
     If you wish to appear
 hearing. The telephone number  for CourtCall is (866) 582-6878.

 {r 197.002-W0052974.}
                            Case 18-10894-MFW              Doc 538       Filed 12/07/18   Page 2 of 6


2.                Motion of Ecolab, Inc. for Allowance and Payment of Administrative Expense Priority
                  Claim Pursuant to L1 U.S.C. $ 503 !D.I.452, filed on September 5, 2018]

                  Response             Deadline: October 30, 2018   at 4:00 p.m

                  Resoonses Received:

                  A.             Debtors' Limited Objection to Motion of Ecolab, Inc. for Allowance and Payment
                                 of Administrative Expense Priority Claim Pursuant to 11 U.S.C. $ 503 ÍD.1. 499,
                                 filed on October 30,20181

                   Related Documents: None

                   Status: This matter is adjourned to the January 14,201.8 Omnibus Hearing by consent of
                   both parties.

INTERIM FEE APPLICATIONS:

J                  Second Interim Fee Application of Landis Rath             & Cobb LLP [D.I. 516, filed November
                   8,20181

                   Response Deadline:             November 28,201,8 at 4:00 p.m.

                   Responses Received             None


                   Related Documents:

                   A.            Fourth Monthly Application of Landis Rath & Cobb LLP, Bankruptcy Counsel to
                                 the Debtors and Debtors-In-Possession, for Compensation and Reimbursement of
                                 Expenses Pursuant to 11 U.S.C. $$ 330 and 331 for the Period from July 1',2018
                                 through July 3L, 2018 [D.I. 439, filed on August 29,20L8]

                   B.            Certificate of No Objection Regarding the Fourth Monthly Application of Landis
                                 Rath &. Cobb LLP, Bankruptcy Counsel to the Debtors and Debtors-In-
                                 Possession, for Compensation and Reimbursement of Expenses Pursuant to 11
                                 u.s.c. $$ 330 and 33,L for the Period from July I,2018 through July 3L, 2018
                                 1D.1.473, filed on September 19,20t8]

                   C.            Fifth Monthly Application of Landis Rath & Cobb LLP, Bankruptcy Counsel to
                                 the Debtors and Debtors-In-Possession, for Compensation and Reimbursement of
                                 Expenses Pursuant to 11 U.S.C. $$ 330 and 33L for the Period from August L,
                                 2018 Through August 31.,20L8lD.l. 487, filed on October 2,20L8)


                   D              Certificate of No Objection Regarding the Fifth Monthly Application of Landis
                                  Rath &. Cobb LLP, Bankruptcy Counsel to the Debtors and Debtors-In-
                                  Possession, for Compensation and Reimbursement of Expenses Pursuant to 11
                                  U.S.C. $$ 330 and 33L for the Period from August L, 2018 Through August 3L,
                                  2013 [D.I.495, filed on October 23,2018)
                                                                     2
 I'.t   1   97 .002 -W 00 5291   4.\
                      Case 18-10894-MFW            Doc 538     Filed 12/07/18     Page 3 of 6



           E               Sixth Monthly Application of t¿ndis Rath & Cobb LLP, Bankruptcy Counsel to
                           the Debtors and Debtors-In-Possession, for Compensation and Reimbursement of
                           Expenses Pursuant to 11 U.S.C. $$ 330 and 33L for the Period from September L,
                           2018 Through September 30, 2018 [D.I. 492,Ûiled on October l7,2OI8]

            F              Certificate of No Objection Regarding the Sixth Monthly Application of Landis
                           Rath &. Cobb LLP, Bankruptcy Counsel to the Debtors and Debtors-In-
                           Possession, for Compensation and Reimbursement of Expenses Pursuant to 11
                           u.s.c. $$ 330 and 331 for the Period from september l, 20L8 Through
                           September 30,20L8 [D.I.515, filed on November 1,20L8]


            G.             Certification of Counsel [D.I. 534, filed on November 30, 2018]

            Status: A certification of counsel has been filed and submitted in accordance with        the
            Couft's procedures.

4.          Second Interim Fee Application of Kelley Drye & Warren LLP for Allowance of
            Compensation for Services Rendered and Reimbursement of Expenses Incurred as Iæad
            Counsel to the Official Committee of Unsecured Creditors of Bertucci's Holdings, Inc.,
            et al. for the Period from July 1.,2018 Through and Including September 30,2018 [D.I.
            503, filed on October 30, 2018]                                                    \



            Response             Deadline: November L9,ZOLB   at 4:00 p.m.

            Responses Received: None


            Related Documents:

            A.             Notice of Hearing [D.I.517, filed on November 9,20t8]

            B.             Certificate of No Objection Regarding Second Interim Fee Application of Kelley
                                    'Warren
                           Drye &           LLP for Allowance of Compensation for Services Rendered and
                           Reimbursement of Expenses Incurred as Læad Counsel to the Official Committee
                           of Unsecured Creditors of Bertucci's Holdings, Inc., et al. fot the Period from
                           July 1, 2018 Through and Including September 30, 2018 ÍD.1. 527, filed on
                           November 20,20181

             C.            Third Consolidated Monthly Fee Application of Kelley Drye &'Warren LLP for
                           Compensation for Services Rendered and Reimbursement of Expenses Incurred
                           as Léad Counsel to the Official Committee of Unsecured Creditors of Bertucci's
                                                                           "1.,
                           Holdings, Inc., et al. for the Period from July      2018 Through and Including
                           September 30, 2018 [D.I. 500, filed on October 30,2018]

                                                                                                       t

                                                                                                       )




 {1 1 97 .002 -w 00s29'7   4.}
                          Case 18-10894-MFW             Doc 538           Filed 12/07/18   Page 4 of 6



               D           Certificate of No Objection Regarding Third Consolidated Monthly Fee
                           Application of Kelley Drye & Warren LLP for Compensation for Services
                           Rãndered and Reimbursement of Expenses Incurred as [.ead Counsel to the
                           Oflrcial Committee of Unsecured Creditors of Bertucci's Holdings, Inc', et al. for
                           the Period from July t, 201.8 Through and Including September 30, 2018 [D.I.
                           525, filed on November 20,20181

                E.         Certification of counsel [D.I. 534, filed on November 30, 2018]

                Status: A certification of counsel has been filed and submitted in accordance with        the
                Court's procedures.

5               Second Interim Fee Application of Bayard, P.A. for Compensation for Services Rendered
                and Reimbursement of E"p.ns.s as Co-Counsel to the Official Committee of Unsecured
                Creditors for the Period from July I,20t8 Through September 30,2018 [D.I.504, filed
                on October 30, 2018]

                Response             Deadline: November 19,2018     aI'   4:00 p.m.

                Responses Received: None


                Related                  ents:


                A.          Notice of Hearing [D.I.517, filed on November 9,20t8]

                B.          Certificate of No Objection Regarding Second Interim Fee Application of Bayard,
                            P.A. for Compensation for Services Rendered and Reimbursement of Expenses as
                            Co-Counsel tõ the Official Committee of Unsecured Creditors for the Period from
                            July 1, 2018 Through September 30, 2018 [D.I. 528, filed on Novembet 20,2018]

                 C.         Third Monthly Fee Application of Bayard, P.A. for Compensation for Services
                            Rendered and Reimbursement of Expenses as Co-Counsel to the Official
                            Committee of Unsecured Creditors for the Period from July I, 2OI8 Through
                            September 30, 2018 [D.I. 501, filed on October 30, 20L8]


                 D          Certificate of No Objection Regarding Third Monthly Fee Application of Bayard,
                            p.A. for Compensation for Services Rendered and Reimbursement of Expenses as
                            Co-Counsel tõ the Official Committee of Unsecured Creditors for the Period from
                            July 1, 2018 Through September 30, 2018 [D.I. 526,fled on November 20,2018]

                 E.             Certification of Counsel [D.I. 534, filed on November 30, 2018]




    \1   197 .002-Vl 005297 4   .)                              4
                   Case 18-10894-MFW           Doc 538    Filed 12/07/18    Page 5 of 6



         Status:   A certification of   counsel has been filed and submitted in accordance with the
                   Court's procedures.

6.       Second Interim Fee Application of Schulte Roth & Zabel LLP, Special Corporate
         Counsel to the Debtors, for Allowance of Compensation and Reimbursement of Expenses
         for the Period from July I, 20L8 Through September 30, 2OI8 [D.I. 520, filed on
         November 9,2078]

         Response       Deadline: November 29,2018 at 4:00 p.m.

         Responses Received: None


         Related Documents:

         A.         Second Consolidated Monthly Fee Application       of Schulte Roth & Zabel LLP
                    lD.l.47I, filed on September 19,20'l'81

         B.         Certificate of No Objection Regarding Second Consolidated Monthly Fee
                    Application of Schulte Roth & Zabel LLP [D.I. 489, filed on October L0, 2018]

         C.         Third Monthly Fee Application of Schulte Roth & Zabel LLP [D.I. 5]-9, filed on
                    November 9,20181

         D.         Certificate of No Objection Regarding Third Monthly Fee Application of Schulte
                    Roth & Zabel LLP [D.I. 533, filed on November 30, 20L8]

         E.         Certification of Counsel [D.I. 534, filed on November 30, 2018]



                                        [Remainder of page intentionally left blank]




{1197 .002-W00s2974.}                                 5
                   Case 18-10894-MFW          Doc 538      Filed 12/07/18       Page 6 of 6




           Status:   A certification of counsel   has been filed and submitted    in accordance with   the
                     Court's procedures.

Dated: December 7, 20"1'8                                          RATH & COBB LLP
       Wilmington, Delaware

                                                        Adam G                3407)
                                                        Kerri K.           (N o.4186)
                                                        Kimberly A. Brown (No. 5138)
                                                        Jennifer L. Cree (No. 5919)
                                                        919 Market Street, Suite L800
                                                        Wilmington, Delaware L9801
                                                        Telephone: (302) 467 -4400
                                                        Facsimile: (302) 467 -4450
                                                        Email: landis@lrclaw.com
                                                                mumford@lrclaw.com
                                                                brown@lrclaw.com
                                                                cree@lrclaw.com

                                                         Counsel to the Debtors
                                                         and D ebtors -I n-Po sses sion




 11197   .002-w00s2974.)
